Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the request for reconsideration filed December 10, 2021.  Claims 1-6 are pending.  The response to applicant’s remarks can be found below.  The rejections have been modified to address the arguments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, it is not clear what is meant by the user wears the controller device.  The limitation describes a condition and not a structure for the device.  An apparatus is defined by its structure and not its function.  Thus, the structure is unclear.
	`Regarding claims 3 and 5-6, it is not clear how the device is configured to be worn by the user.  The specification does not make the configuration clear.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as obvious over Omron (JP20170758465) in combination with Yinbo (10,444,849).
Regarding claim 1, the claimed plurality of sensors are shown generally as items 2a-2c and 2a’-2c’.  The sensors are along the movement of the tip of the thumb since they are to be operated by the thumb. The surface is curved. The sensors detect the position of the thumb.  Since the structure in Omron appears to be similar to the structure disclosed, the claim is anticipated.  Omron does not appear to teach the detection of the position of a thumb.  While it may be argued that an input operation does detect a thumb position, in the interest of accuracy, a specific reference is cited to provide such a teaching.  Yinbo teaches a similar hand held device for input where sensors are present to detect the position of thumb in addition to inputs from the buttons itself. It would have been obvious to modify the device in Omron with the presence detection sensors in Yinbo to achieve the detection functions as taught in Yinbo. 

Claims 3-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claim recite subject matter that was indicated as allowable in the PCT examination report.
Response to Remarks
Applicant argues that the claims are not indefinite since the wearing of the controller device is clear. The fact that some details are disclosed does not make a claim definite since disclosed limitations are not read into the claim.  The claim recites functional language and not specific structure.  Thus, it would be unclear to a potential infringer the metes and bounds of the claims. 
With respect to the prior art rejections, since a translation is not provided, applicants interpretation of the reference cannot be verified.  However, in the interest of compact prosecution, a modified rejection is presented to address the alleged deficiencies.  The Examiner reserves the right to reassert the original rejection in the future if deemed appropriate.  Newly added reference teaches that input means cannot include a sensor to detect the position of a finger. Thus, it would have been obvious to one of ordinary skill in the art that one may replace switches with sensors for input devices having a particular configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



December 30, 2021